 

Exhibit 10.70

Employee Stock Option Agreement

This Employee Stock Option Agreement, dated as of ________, 20__, between
ServiceMaster Global Holdings, Inc., a Delaware corporation (the “Company”), and
the associate whose name appears on the signature page hereof and who is
employed by the Company or one of its Subsidiaries, is being entered into
pursuant to the Amended and Restated ServiceMaster Global Holdings, Inc. 2014
Omnibus Incentive Plan.  The meaning of capitalized terms used in this Agreement
may be found in Section 6.

The Company and the Associate hereby agree as follows:

Section 1. Grant of Options.

(a) Confirmation of Grant.  The Company hereby evidences and confirms, effective
as of the date hereof, its grant to the Associate of Options to purchase the
number of shares of Company Common Stock specified on the signature page
hereof.  The Options are not intended to be Incentive Stock Options.  This
Agreement is entered into pursuant to, and the terms of the Options are subject
to, the terms of the Plan.  If there is any inconsistency between this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

(b) Option Price.  Each share covered by an Option shall have the Option Price
specified on the signature page hereof.

Section 2. Vesting and Exercisability.

(a) Except as otherwise provided in Section 5(a) or Section 2(b) of this
Agreement, the Options shall become vested in four equal annual installments on
each of the first through fourth anniversaries of the Grant Date, subject to the
continuous employment of the Associate with the Company until the applicable
vesting date; provided that if the Associate’s employment with the Company is
terminated by reason of the Associate’s death or Disability, any Options held by
the Associate shall immediately vest as of the effective date of such
termination.

(b) Discretionary Acceleration.  The Administrator, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the Options, at
any time and from time to time.



--------------------------------------------------------------------------------

 

(c) Exercise.  Once vested in accordance with the provisions of this Agreement,
the Options may be exercised at any time and from time to time prior to the date
such Options terminate pursuant to Section 3.  Options may only be exercised
with respect to whole shares and must be exercised in accordance with Section
4. 

Section 3. Termination of Options.

(a) Normal Termination Date.  Unless earlier terminated pursuant to Section 3(b)
or Section 5, the Options shall terminate on the tenth anniversary of the Grant
Date (the “Normal Termination Date”), if not exercised prior to such date.

(b) Early Termination.  If the Associate’s employment with the Company
terminates for any reason, any Options held by the Associate that have not
vested before the effective date of such termination of employment (determined
without regard to any statutory or deemed or express contractual notice period)
or that do not become vested on such date in accordance with Section 2 shall
terminate immediately upon such termination of employment (determined without
regard to any statutory or deemed or express contractual notice period) and, if
the Associate’s employment is terminated for Cause, all Options (whether or not
then vested or exercisable) shall automatically terminate immediately upon such
termination.  All vested Options held by the Associate following the effective
date of a termination of employment (the “Covered Options”) shall remain
exercisable until the first to occur of (i) the three-month anniversary of the
effective date of the Associate’s termination of employment (determined without
regard to any deemed or express statutory or contractual notice period), (ii)
the one-year anniversary in the case of a termination by reason of the
Associate’s death or Disability or a retirement from active service on or after
the Associate reaches normal retirement age, (iii) the Normal Termination Date
or (iv) the cancellation of the Options pursuant to Section 5(a), and if not
exercised within such period the Options shall automatically terminate upon the
expiration of such period.

Section 4. Manner of Exercise.

(a) General.  Subject to such reasonable administrative regulations as the
Administrator may adopt from time to time, the exercise of vested Options by the
Associate shall be pursuant to procedures set forth in the Plan or established
by the Administrator



2

 

--------------------------------------------------------------------------------

 

from time to time and shall include the Associate specifying the proposed date
on which the Associate desires to exercise a vested Option (the “Exercise
Date”), the number of whole shares with respect to which the Options are being
exercised (the “Exercise Shares”) and the aggregate Option Price for such
Exercise Shares (the “Exercise Price”) or such other or different requirements
as may be imposed by the Company.  On or before any Exercise Date, the Company
and the Associate shall enter into a Subscription Agreement that establishes the
rights and obligations of the Company and the Associate relating to the Exercise
Shares in the form then customarily used by the Company under the Plan for such
purpose.  Unless otherwise determined by the Administrator, and subject to such
other terms, representations and warranties as may be provided for in the
Subscription Agreement, (i) on or before the Exercise Date the Associate shall
deliver to the Company full payment for the Exercise Shares in United States
dollars in cash, or cash equivalents satisfactory to the Company, in an amount
equal to the Exercise Price plus any required withholding taxes or other similar
taxes, charges or fees (including, if available, pursuant to a broker-assisted
cashless exercise program established by the Company whereby the Associate may
exercise vested Options by an exercise-and-sell procedure in which the Exercise
Price (together with any required withholding taxes or other similar taxes,
charges or fees) is obtained from the sale of shares in the public market) and
(ii) the Company shall register the issuance of the Exercise Shares on its
records (or direct such issuance to be registered by the Company’s transfer
agent).  The Company may require the Associate to furnish or execute such other
documents as the Company shall reasonably deem necessary (i) to evidence such
exercise or (ii)  to comply with or satisfy the requirements of the Securities
Act, applicable state or non‑U.S. securities laws or any other law.    

(b) Restrictions on Exercise.  Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part (i) (A) unless
all requisite approvals and consents of any governmental authority of any kind
shall have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, and (C) unless all applicable U.S. federal,
state and local and non-U.S. tax withholding requirements shall have been
satisfied, or (ii) if such exercise would result in a violation of the terms or
provisions of or a default or an



3

 

--------------------------------------------------------------------------------

 

event of default under, any guarantee, financing or security agreement entered
into by the Company or any Subsidiary from time to time.  The Company shall use
its commercially reasonable efforts to obtain any consents or approvals referred
to in clause (i) (A) of the preceding sentence, but shall otherwise have no
obligations to take any steps to prevent or remove any impediment to exercise
described in such sentence.  Except where prohibited by applicable law, the
Normal Termination Date of any Option that may not be exercised pursuant to this
Section 4(b) shall be extended for a period of time equal to any period of time
such Option may not exercised pursuant to this Section 4(b), such extension not
to exceed ten years in the aggregate.

Section 5. Change in Control.

(a) Vesting and Cancellation.  Except as otherwise provided in Section 5(b), in
the event of a Change in Control, all then-outstanding Options (whether vested
or unvested) shall be canceled in exchange for a payment having a value equal to
the excess, if any, of (i) the product of the Change in Control Price multiplied
by the aggregate number of shares covered by all such Options immediately prior
to the Change in Control over (ii) the aggregate Option Price for all such
shares, to be paid as soon as reasonably practicable, but in no event later than
30 days following the Change in Control.    

(b) Alternative Award.  Notwithstanding Section 5(a), no cancellation,
termination, or settlement or other payment shall occur with respect to any
Option if the Administrator reasonably determines prior to the Change in Control
that the Associate shall receive an Alternative Award meeting the requirements
of the Plan. 

Section 6. Certain Definitions.  As used in this Agreement, capitalized terms
that are not defined herein have the respective meanings given in the Plan, and
the following additional terms shall have the following meanings:

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

“Associate” means the grantee of the Options whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 7, following such person’s death “Associate” shall be deemed to include
such person’s beneficiary or estate and following such



4

 

--------------------------------------------------------------------------------

 

Person’s Disability, “Associate” shall be deemed to include such person’s legal
representative. 

“Company Group” means the Company and its Subsidiaries.

“Covered Options” has the meaning given in Section 3(b).

“Determination Date” means the effective date of the Associate’s termination of
employment.

“Exercise Date” has the meaning given in Section 4(a).

“Exercise Price” has the meaning given in Section 4(a).

“Exercise Shares” has the meaning given in Section 4(a).

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Associate.

“Normal Termination Date” has the meaning given in Section 3(a).

“Option” means the right granted to the Associate hereunder to purchase one
share of Company Common Stock for a purchase price equal to the Option Price
subject to the terms of this Agreement and the Plan.

“Option Price” means, with respect to each share of Company Common Stock covered
by an Option, the purchase price specified in Section 1(b) for which the
Associate may purchase such share of Company Common Stock upon exercise of an
Option.

“Plan” means the Amended and Restated ServiceMaster Global Holdings, Inc. 2014
Omnibus Incentive Plan.

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

Section 7. Miscellaneous.

(a) Withholding.  The Company or one of its Subsidiaries may require the
Associate to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and



5

 

--------------------------------------------------------------------------------

 

non-U.S. tax withholding or other similar charges or fees that may arise in
connection with the grant, vesting, exercise, settlement or purchase of the
Options.

(b) Incorporation of Forfeiture Provisions.  The Associate acknowledges and
agrees that, pursuant to the Plan, he or she shall be subject to any generally
applicable disgorgement or forfeiture provisions set forth in Article XIII of
the Plan as of the date of this Agreement or as required by applicable law after
the date of this Agreement.

(c) Restrictive Covenants.  In consideration of the grant of the Options, during
the Associate’s employment with the Company Group and for a period of twelve
(12) months following the termination of the Associate’s employment (whether
such termination is initiated by the Associate or the Associate’s employer),
 the Associate shall not (i) become employed by, operate or provide services to
any business or other entity that competes with the Company Group; (ii) solicit
or sell any product or service in competition with the Company Group to any
person, business or other entity that is a customer of the Company Group; (iii)
interfere with the Company Group’s relations with any of its customers,
franchisees, subcontractors, consultants, vendors or business partners; or (iv)
induce or encourage any Company Group employee to leave his/her position or to
seek employment or association with any person or entity other than the Company
Group.  This Agreement is in addition to and does not supersede any other
agreements between the Associate and the Company Group prohibiting competition
with the Company Group.  Nothing in this paragraph shall be construed to
restrict the right of an attorney to practice law to the extent protected by
statute, common law or applicable rules of professional conduct.

(d) Dispute Resolution.  Any dispute or controversy between Associate and the
Company, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be resolved in accordance with the
ServiceMaster We Listen Dispute Resolution Plan then in effect.  Notwithstanding
the foregoing, the Associate agrees that the Company may seek a temporary
restraining order and/or preliminary injunction in any court of competent
jurisdiction, without the posting of a bond, in order to preserve the status quo
or to enforce the restrictive covenants in Section 7(c) of this Agreement.



6

 

--------------------------------------------------------------------------------

 

(e) Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Plan. 

(f) No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any shares covered by the
Options until the exercise of the Options and delivery of the shares.  Any
shares delivered in respect of the Options shall be subject to the Subscription
Agreement.

(g) No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Associate any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.

(h) Non-Transferability of Options.  The Options may be exercised only by the
Associate.  The Options are not assignable or transferable, in whole or in part,
and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Associate upon the Associate’s death or with the Company’s
consent. 

(i) Notices.  All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Associate, as the case may
be, at the following addresses or to such other address as the Company or the
Associate, as the case may be, shall specify by notice to the other:

(i) if to the Company, to it at:

ServiceMaster Global Holdings, Inc.





7

 

--------------------------------------------------------------------------------

 

860 Ridge Lake Boulevard
Memphis, Tennessee  38120

Attention: General Counsel

Fax: (901) 597-8025

 

with copies (which shall not constitute notice) to the Persons listed in clause
(iii) below);

(ii) if to the Associate, to the Associate at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Associate;

(iii) copies of any notice or other communication given under this Agreement
shall also be given to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022

Attention:  Peter J. Loughran
Fax:  (212) 909-6836

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

(j) Binding Effect; Benefits.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(k) Waiver; Amendment.

(i) Waiver.  Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement.  Except as



8

 

--------------------------------------------------------------------------------

 

provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.

(ii) Amendment.  This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Associate and the
Company. 

(l) Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Associate without the prior written consent of the other party.

(m) Applicable Law and Forum.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(n) Waiver of Jury Trial.  Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been



9

 

--------------------------------------------------------------------------------

 

induced to enter into the Agreement by, among other things, the mutual waivers
and certifications in this Section 7(n).

(o) Section and Other Headings, etc.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(p) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.





10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Associate have executed this Agreement
as of the date first above written.

 

 

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

By:

________________________

 

 

Name:  

 

 

Title:

 

 

 

 

 

THE ASSOCIATE:

 

 

 

_____________________________

 

Name

 

 

 

 

 

Total Number of Shares
for the Purchase of Which
Options have been Granted

Option Price

 

_______ Shares

$_____

 

 



11

 

--------------------------------------------------------------------------------